Title: James Madison to William Pope Duval, 18 April 1827
From: Madison, James
To: Duval, William


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr
                                
                                Apl. 18. 27
                            
                        
                        I just learned from Mr. Fs. Eppes that he is about making a visit to E Florid, and I feel a pleasure in the
                            opportunity of making him known to you, well assured that you will be equally pleased with that of offering a kind hand to
                            the son of J. W. Eppes and grandson of Thomas Jefferson. To these claims to whatever friendly offices you can render him,
                            he adds a personal worth, which alone would justify the liberty I take in asking them for him. To yourself Sir, I renew
                            assurances of my esteem & cordial respects
                        
                            
                                J. M.
                            
                        
                    